       Case 2:20-cv-00619-AKK Document 240 Filed 09/18/20 Page 1 of 1                    FILED
                                                                                2020 Sep-18 PM 03:40
                                                                                U.S. DISTRICT COURT
                  UNITED STATES DISTRICT COURT                                      N.D. OF ALABAMA
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

PEOPLE FIRST OF ALABAMA, et               )
al.,                                      )
                                          )
      Plaintiffs,                         )
                                          )    Civil Action Number
v.                                        )    2:20-cv-00619-AKK
                                          )
JOHN MERRILL, et al.,                     )
                                          )
      Defendants.                         )

                                     ORDER

      Before the court is the Plaintiffs’ Pro Tanto Motion to Dismiss All Claims

Against Defendants Jones-Alexander and Davis-Posey and to retain jurisdiction to

enforce the Settlement Agreement. Doc. 239. The motion is GRANTED and

Plaintiffs’ claims against Defendants Jones-Alexander and Davis-Posey, in their

official capacities as Probate Judge and Circuit Clerk / Absentee Election Manager

of Wilcox County, Alabama, are DISMISSED WITH PREJUDICE, with all

costs and fees taxed as paid. The Court retains jurisdiction to enforce the terms of

the Settlement. The dismissal of Defendants Jones-Alexander and Davis-Posey

does not affect Plaintiffs’ claims against any other defendants. As to Defendants

Jones-Alexander and Davis-Posey only, the motion for judgment as a matter of

law, doc. 230, is DENIED AS MOOT.

      DONE the 18th day of September, 2020.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE
